        Case: 1:21-cv-03986 Document #: 1 Filed: 07/27/21 Page 1 of 4 PageID #:1



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

KRISTA MARCINIAK,

                          Plaintiff,
                                                            Case No.: 1:21-cv-3986
v.

METLSAW SYSTEMS, INC., a foreign
corporation,

                          Defendant.


                                       NOTICE OF REMOVAL

         Defendant, Metlsaw Systems, Inc., pursuant to 28 U.S.C. § 1446 and the Local Rules of the

United States District Court for the Northern District of Illinois, notifies this Honorable Court that

the above-entitled cause has been removed from the Circuit Court of Cook County, County

Department, Law Division, to the United States District Court for the Northern District of Illinois,

Eastern Division, and in support thereof, states as follows:

                                          Statement of the Case

         1.        On June 17, 2021, Plaintiff, Krista Marciniak, filed a complaint in the Circuit Court

of Cook County, Illinois, Law Division, alleging personal injuries, including partial amputation of

two fingers, as a result of an incident while using a Metlsaw Precision Plate Saw, while working at

Alro Steel Corporation. (See Plaintiff’s Complaint attached as Exhibit A.)

         2.        Metlsaw Systems Inc. was served on June 28, 2021.

                           Diversity Jurisdiction Under 28 U.S.C. § 1332(a)

         3.        This action is one over which the Court has original jurisdiction under the provisions

of 28 U.S.C. § 1332, and may be removed to this Court pursuant to the provisions of 28 U.S.C. §




21722416.1:06142-1983                                1
        Case: 1:21-cv-03986 Document #: 1 Filed: 07/27/21 Page 2 of 4 PageID #:2




1441 because it is a civil action wherein the matter in controversy exceeds the sum or value of

$75,000 exclusive of interests and costs, and is between citizens of different states.

         4.        Complete diversity exists between the parties because:

                   (A)    Upon information and belief, Plaintiff, Krista Marciniak, is a natural person

                          domiciled in the State of Illinois;

                   (B)    Defendant Metlsaw Systems, Inc. is corporation organized under the laws of

                          the State of California, with its principal place of business also in the State of

                          California.

                                  i) Defendant Metlsaw Systems, Inc. is a 100% owned subsidiary

                                  of Rowan Technologies, Inc., a Delaware Corporation.

         5.        Plaintiff's counsel has advised Defense counsel that Plaintiff is seeking damages in

excess of $75,000, exclusive of interest and costs, based upon the allegations in her complaint which

seek damages in excess of $50,000 for severe and permanent injuries of a personal and pecuniary

nature including lost wages, past and future medical expenses. See Ex. A at ¶ 10.

         6.        Consequently, proper diversity of citizenship exists between the parties as required

under 28 U.S.C. § 1332, and the amount in controversy in this case exceeds the jurisdictional limit of

$75,000.00, exclusive of interest and costs.

         7.        The requisite elements of jurisdiction have been satisfied and diversity of the parties

exists which entitles the Defendant to remove this action to the United States District Court for the

Northern District of Illinois, Eastern Division, pursuant to 28 U.S.C. §§ 1332 and 1446.

         WHEREFORE, the Defendant, Metlsaw Systems, Inc., notifies this Court that this cause has

been removed from the Circuit Court of Cook County, Illinois, County Department, Law Division,

to the United States District Court for the Northern District of Illinois, Eastern Division, pursuant to




21722416.1:06142-1983                                 2
        Case: 1:21-cv-03986 Document #: 1 Filed: 07/27/21 Page 3 of 4 PageID #:3




the provisions of 28 U.S.C. § 1446 and the Local Rules of the United States District Court of the

Northern District of Illinois.



                                            Respectfully submitted,


                                            By: /s/ Craig M. Derrig
                                                Craig M. Derrig, ARDC #6277369
                                                Natalie Martello, ARDC #6328566
                                                WOOD SMITH HENNING & BERMAN, LLP
                                                222 South Riverside Plaza
                                                Suite 640
                                                Chicago, IL 60606
                                                312-766-4450 (p)
                                                312-766-4451 (f)
                                                cderrig@wshblaw.com
                                                nmartello@wshblaw.com
                                                Attorneys for Metlsaw Systems, Inc.




21722416.1:06142-1983                          3
        Case: 1:21-cv-03986 Document #: 1 Filed: 07/27/21 Page 4 of 4 PageID #:4




                                 CERTIFICATE OF SERVICE

I hereby certify that on the 27th day of July 2021, I electronically filed the foregoing with the Clerk
of Court using the CM/ECF system, which will then send a notification of such filing to the
following:


Further, the undersigned certifies that a true and correct copy of the foregoing instrument was served
on the attorneys of record at their respective business e-mail addresses indicated below on this 27th
day of July 2021:

Vincent Petrosino, Serpico
Petrosino, DiPiero & O'Shea, Ltd.
218 N. Jefferson Street, Suite 101
Chicago, Illinois 60661
P: (312) 207-0000
Firm No. 57541
aplanera@snnlaw.com
petros@snnlaw.com
mhirschfield@snnlaw.com
Attorneys for Plaintiff


                                               By: /s/ Craig M. Derrig




21722416.1:06142-1983                             4
